DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In view of the applicant’s amendments the examiner has withdrawn the double patenting rejection over U.S. Patent 10,187,484. The added limitations in combination with the previously recited limitations render the claims patentably distinct from the reference patent, therefore the examiner can no longer establish a prima facie case of obviousness.
The known prior art of record alone or as a combination does not teach and/or suggest the following limitations of claim 1: “displaying the video stream in the small-overlay-window, wherein the shape of the small- overlay-window is customized based on the relationship between the first user and the second user, wherein the video stream comprises a version of the video that is cropped to fit within the shape of the small-overlay-window based on a focal point associated with a first object displayed in the video, wherein the focal point is selected from a plurality of candidate points based on a ranking of the plurality of candidate points, wherein the small-overlay-window is positioned directly over a location on an interface of an active application running on the client system of the first user”. After performing an updated search and further consideration, the examiner was not able to find any additional prior art that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/B.M.D./Examiner, Art Unit 2176                                               

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176